Citation Nr: 0731648	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  99-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected headaches, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for major depression, 
claimed as secondary to service-connected headaches. 

3.  Entitlement to service connection for a neck disability. 

4.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (the RO).   

Procedural history

The veteran served on active duty from November 1967 until 
November 1971.  

A March 1999 rating decision granted service connection for 
headaches and assigned a disability rating of 10 percent.

An August 1999 rating decision denied the veteran's claim of 
entitlement to service connection of a neck disability.  The 
veteran disagreed with the August 1999 rating decision.   He 
perfected his appeal as to that issue with the timely 
submission of his substantive appeal (VA Form 9) in October 
1999.  

In March 2001, the veteran presented personal testimony 
concerning his neck disability claim during a personal 
hearing which chaired by a Veterans Law Judge (VLJ) at the 
RO.  That Judge has since left the Board; however, a 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  The matter of the veteran's neck 
condition was previously before the Board in May 2001, at 
that time it was remanded to the RO for further development

Also in March 2001, the RO received the veteran's claim of 
entitlement to an increased rating for his service-connected 
headaches.  In a June 2003 rating decision, the RO denied the 
veteran's claim of entitlement to an increased disability 
rating for his service connected headaches.  In July 2003 
correspondence, the veteran disagreed with that decision,

In the same July 2003 correspondence, the veteran filed a 
claim of entitlement to TDIU.  A March 2004 rating decision 
denied the veteran's claim.  The veteran initiated an appeal 
as to the issue of entitlement to TDIU.  

In November 2004, the veteran submitted a claim of 
entitlement to service connection of depression as secondary 
to the service-connected headaches.  
The May 2005 rating decision denied that claim.  He has 
appealed that rating decision as well.  

In October 2006, the veteran presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

Remanded issues

The issues of entitlement to service connection for a neck 
condition and TDIU are  addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's headache disorder manifests as daily 
headaches, which are  described as severe in the medical 
records.  Treatment includes prescription pain relievers, 
rests and isolation.  The headaches have resulted in severe 
economic inadaptability.   

2.  The competent and probative medical evidence of record 
indicates that the veteran's diagnosed major depression is 
related to his service-connected headache condition.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent 
disability rating for service-connected headaches are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2006).  

2. Service connection is warranted for depression as 
secondary to the veteran's service-connected headache 
disorder.  38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected headaches as well as service connection 
for major depression, which he claim is secondary to the 
headaches.  The remaining two issues on appeal re remanded, 
as explained below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issues on appeal.
 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court)stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

With respect to the veteran's claim of entitlement to service 
connection of depression claimed as secondary to service-
connected headaches, the benefits sought on appeal are being 
granted in full.  A VCAA notice letter was sent to the 
veteran regarding his depression claim in February 2005.  
This letter appears to be in conformity with the requirements 
of law.  The Board need not, however, discuss in any detail 
the sufficiency of either the February 2005 VCAA notice or 
VA's development of the claim in light of the fact that the 
Board is granting the claim.  Thus, any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

With respect to the veteran's increased rating claim, after 
having carefully reviewed the record, the Board has concluded 
that the notice requirements of the VCAA have been satisfied 
with respect to the issue on appeal.  Crucially, the RO 
informed the veteran of VA's duty to assist him in the 
development of his claims of entitlement to an increased 
disability rating in a letter dated August 1, 2006.  By this 
letter, the veteran was specifically informed as to "what 
the evidence must show" with respect to the increased rating 
claim.  See the August 1, 2003 VCAA letter, page 4. 

In the August 1, 2003 VCAA letter, the veteran was advised of 
the provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  The letter 
further advised him of the criteria of a successful claim of 
entitlement to an increased disability rating


Finally, the Board notes that the August 1, 2003 letter 
expressly notified the veteran 
"If there is any other evidence or information that you 
think will support your appeal, please let us know."  The 
letter further advised the veteran that he could submit any 
additional information directly to VA.  See the August 1, 
2003 VCAA letter, page 1.  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that the RO informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to elements (4) and (5), degree of disability and 
effective date, further notice is not required.  The veteran 
received adequate notice as to element (4) in the August 1, 
2003 VCAA letter.  With respect to effective date, because 
the Board is granting an increased disability rating, 
remanding the claim for additional notice as to that element 
would unnecessarily delay the resolution of this claim to no 
one's benefit.       

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA, 
as is evidenced by his pleadings to the Court.  Because there 
is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.   See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes the veteran's Social Security Administration (SSA) 
disability records, private and VA medical treatment records, 
and reports of VA examinations.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

As detailed in the Introduction, the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claims.  See 38 C.F.R. § 3.103 (2006).  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased evaluation for service-
connected headaches, currently evaluated as 10 percent 
disabling.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.   
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  
Separate diagnostic codes identify the various disabilities.

Schedular criteria

All types of headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 [migraine headaches].  Under Diagnostic 
Code 8100, the following levels of disability are included:

50 % - with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;

30 % - with characteristic prostrating attacks occurring on 
an average of once per month over the last several months;

10 % - with characteristic prostrating attacks averaging one 
in two months over the last several months;

0 % - with less frequent attacks.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

The rating criteria do not define "prostrating." The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected headache disorder.  
Essentially he contends that the symptoms are far more severe 
than those contemplated by the currently assigned 10 percent 
disability rating. 

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The RO has applied Diagnostic Code 8100 [migraine].  The 
Board acknowledges that there has been some inconsistency in 
the medical evidence as to whether or not the veteran's 
headaches are true migraines.  However, Diagnostic Code 8100 
is the only rating criteria which is specifically concerned 
with headache symptomatology.  Additionally, a May 2003 VA 
examination indicated that the veteran's chronic headaches 
included a migraine component.  

The veteran and his representative have not suggested that 
another diagnostic code would be more appropriate and given 
the veteran's presentation of headache complaints, the Board 
has identified none.  Accordingly, Diagnostic Code 8100 will 
continue to be applied.  

 Schedular rating

The veteran is seeking entitlement to an increased rating for 
his service-connected headaches. Currently, he is evaluated 
as 10 percent disabled. As stated in the law and regulations 
section above, in order to meet the criteria for the next 
higher 30 percent disability rating there must be evidence of 
characteristic prostrating attacks occurring once per month 
over the last several months.  The highest schedular rating, 
50 percent, will be assigned for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.   

Based upon the medical evidence of record and the veteran's 
testimony, the Board has determined that the criteria for the 
assignment of a 50 percent disability rating have been met.  

At the October 2006 hearing, the veteran testified that he 
suffers from headaches on a daily basis and that the 
therapies he has attempted have not controlled the pain or 
the frequency.  See the transcript of the hearing, pages 6-9.   
Moreover, the April 2005 VA medical opinion indicated that in 
the clinician's opinion the veteran "organizes his full life 
around his headaches".  At that time, the veteran's headache 
disability was described as severe.  

Additionally, the Board notes that the veteran is in receipt 
of Social Security disability compensation due, in part, to 
the daily impacts of his headache disability. 

Accordingly, the record establishes that the veteran is 
suffering from attacks on a daily basis and that these 
attacks have resulted in severe economic inadaptability.  
Therefore, the criteria for the assignment of a 50 percent 
disability rating have been met.    

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).  

After a review of the record, the Board has determined that 
this matter has not been raised by the veteran or addressed 
by the RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected headaches.  

The Board observes in passing that as explained above the 
schedular criteria for headaches at the 50 percent level 
encompass severe economic inadaptability. 
  
Conclusion

For the reasons set out above, the Board has determined that 
the criteria for the assignment of a 50 percent disability 
rating have been met for the veteran's service-connected 
headache condition.  To that extent, the benefit sought on 
appeal is granted.  



2.  Entitlement to service connection for major depression, 
claimed as secondary to service-connected headaches.

Pertinent law and regulations

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran is seeking entitlement to service connection of 
depression.  Essentially, he contends that he suffers from a 
depressive disorder as a result of the pain and interruption 
of daily activities which are manifestations of his service-
connected headaches.    

In the interest of clarity a Wallin analysis will be applied.  

The first two elements specified by Wallin, current 
disability and service-connected disability, have been met.  
The April 2005 VA examination indicates a diagnosis of major 
depressive disorder.  Additionally, service connection of the 
veteran's headache condition was established effective as of 
March 1998.  The critical inquiry before the Board then is 
whether or not the record contains competent medical evidence 
indicating that Wallin element (3), medical nexus between the 
current disability and the service-connected disability has 
been met.  

The April 2005 VA examination indicates the practitioner's 
opinion that the veteran's depression is at least partly 
related to the headache condition.  There is no medical 
evidence to the contrary.  The evidence is at least in 
equipoise as to the matter of causation of the veteran's 
depression.  Accordingly, resolving all doubt in the 
veteran's favor, nexus is established and Wallin element (3) 
is satisfied.  

Accordingly, the Board finds that the criteria for the 
establishment of service connection on a secondary basis have 
been met.  The benefit sought on appeal is therefore granted.  


ORDER

Entitlement to a 50 percent disability rating for service-
connected headaches is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  

Entitlement to service connection for depression, claimed as 
secondary to the service-connected headache condition is 
granted. 


REMAND

The veteran is also seeking entitlement to service connection 
of a neck condition and TDIU.  For the reasons set out 
immediately below, the Board has determined that a remand is 
required.  



3.  Entitlement to service connection for a neck disability. 

The veteran he contends that the he suffers from neck pain 
secondary to his service-connected headache disability.  

The treatment records associated with the veteran's claims 
folder document ongoing complaints for neck pain, associated 
with the headaches.  There is also a reference in the medical 
records to cervical spondylosis.  In any event, the etiology 
of any neck problem is unclear. A May 1991 treatment record 
veteran's neck complaints were due to a motor vehicle 
accident which occurred in approximately 1989.  Additionally, 
a May 2005 VA psychological examination report indicated that 
the veteran's presentation of musculoskeletal pain may be 
related to a personality disorder.  
 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In this case, there is insufficient competent medical 
evidence on file.  Although the veteran appeared for a VA 
neurological examination in May 2003 and that examination 
discussed the veteran's neck symptomatology, it did not 
include a nexus opinion as to the source of those symptoms.  

Accordingly, the Board has determined that a VA medical 
opinion is required.  

4.  Entitlement to TDIU.

As explained above, an increased disability rating has been 
granted for the veteran's service-connected headache disorder 
and service connection is being granted by the Board for 
depression.  The RO has not yet had the opportunity to assign 
an initial rating for that disability.  The increased rating 
for headaches and the rating to be assigned for depression 
may have an impact on the veteran's TDIU claim, that is to 
say, the two matters are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the veteran's 
TDIU claim is therefore deferred.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.   VBA should then arrange for a 
physician with appropriate expertise to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to the nature of the 
veteran's neck complaints and, if a 
physical disability is diagnosed, whether 
such is as likely as not due to his period 
of service or his service-connected 
headaches.  If the reviewer believes that 
physical or psychiatric examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection for a neck condition 
and entitlement to TDIU.  If the benefits 
sought on appeal remain denied, in whole 
or in part, VBA should provide the veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


